Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received March 31, 2022;
Claims 1 has been amended, claims 21-22 have been newly added and claims 3, 4, 5 & 14-20 have been cancelled; Therefore Claims 1-2, 6-13 & 21-22 are pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 18, 2022.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments below have been fully considered but they are not persuasive. 
Applicant Argues
Applicant has amended claim 1 to recite "a housing having a sealed chamber positioned within the housing." Such a feature is neither taught nor fairly suggested by the cited references. Hashimoto discloses an electrode plate group wound around a roll core and positioned within the battery case. In particular, Hashimoto states that "an electrode plate group 3, which is formed by winding a positive electrode plate and a negative electrode plate with a separator interposed therebetween, is housed in a battery case 2 together with an electrolyte solution" (paragraph [0022]). The housing is hermetically sealed to contain the electrolyte solution, and there is not a separate "sealed chamber" positioned within the housing.
Examiner respectfully disagrees
Hashimoto discloses a housing wherein a sealed chamber is positioned within the housing given that the O-rings 17 allows for a sealed chamber within the housing [0034]. Applicant argues that there is not a separate sealed chamber, however the claim language does not require a separate sealed chamber, just a sealed chamber within the housing which is met by Hashimoto. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The recited limitation in claim 22 “the battery further comprising a second core having a corresponding first tab lead out from the second core, wherein the first tab of each of the first core and the second core is connected to the wall of the formed opening of the first U-shaped plate through a corresponding first lead-out sheet” is not recited in Specification and depicted in Drawings. 


Claim Rejections - 35 USC § 103
Claims 1-2, 6, 7, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2003/0186113) in view of Aota et al. (US 2011/0195286).

With respect to claim 1, Hashimoto et al. discloses a battery 1 [Figure 1; 0022], comprising
 a housing 2 having a sealed chamber positioned within the housing, [0022; Figures 1-5]
 a core 4 packaged in the sealed chamber [Figures 1-5], and 
a first terminal  21 and a second terminal 11 [Figure 1] respectively mounted to the housing 2 [0036], 
wherein the first terminal 21 is electrically connected to the housing 21, and the second terminal 11 is insulated from the housing 2 [Figure 4; 0027]; and 
the battery 1 further comprises a first tab 6b and a second tab 6a respectively led out from the core 4 [Figure 6; 0024], wherein the first tab 6b is electrically connected to the housing 2 through a first connection number 10/8 [Figure 6; 0022-0028], the first tab 6b is electrically connected to the first terminal 21 through the housing 2, and the second tab 6a is electrically connected to the second terminal 11, [Figure 6]


Hashimoto et al. does not disclose wherein the first connection member comprises a first U-shaped plate, wherein a closed end of the first U-shaped plate is disposed on the housing, an open end of the first U-shaped plate faces the sealed chamber, and the first tab is electrically connected the first U-shaped plate through a first lead-out sheet, and wherein one end of the first lead-out sheet is connected to the first tab and a second end of the first lead-out sheet is connected to a wall of a formed opening of the first U-shaped plate.

Aota et al. discloses wherein the first connection member 115/130 comprises a first U-shaped plate 115 [Figure 9], wherein a closed end of the first U-shaped 4 4829-1686-3171, v.1plate 115 is disposed on the housing 111 [Figure 9], an open end of the first U-shaped plate 115 facing faces the sealed chamber [Figure 9], wherein the first tab 122 is  electrically connected to the first U-shaped plate 115 through the first lead- out sheet 130 [Figure 9];and wherein one end of the first lead-out sheet 130 is connected to the first tab 122, and the second end of the first lead-out sheet 130 is connected to the wall of the formed opening of the first U-shaped plate 115. [0059-0070; Figure 9]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection member of Hashimoto et al. to comprise a first U-shaped plate, wherein a closed end of the first U-shaped 4 4829-1686-3171, v.1plate  being is disposed on the housing, an open end of the first U-shaped plate facing faces the sealed chamber, and the first tab is electrically connected the first U-shaped plate through a first lead-out sheet, and wherein one end of the first lead-out sheet is connected to the first tab and a second end of the first lead-out sheet is connected to a wall of a formed opening of the first U-shaped plate, as disclosed in Aota et al., in order to prevent reduction in endurance due to vibrations and increase strength. [0062-0069]




With respect to claim 2, Hashimoto et al. discloses wherein the first tab 6b is led out from one end of the core 4, and the second tab 6a is led out from the other end of the core 4 [Figure 6]
With respect to claim 6, Hashimoto et al. discloses wherein the second tab 6a is electrically connected to the second terminal 11 through a second connection member 7. [0033; Figure 6]  
With respect to claim 7, Hashimoto et al. does not disclose wherein the second connection member comprises a second U-shaped plate, wherein a closed end of the second U-shaped plate being is connected to the second terminal, an open end of the second U-shaped plate faces the sealed chamber, and the second tab being is connected to a wall of a formed opening of the second U-shaped plate.  

Aota et al. discloses a battery BC, comprising a housing 10/111 having a sealed chamber [Figure 1; Figure 3], a core 120 packaged in the sealed chamber [Figure 3], and a first terminal 113 and a second terminal 114 respectively mounted to the housing 111 [Figure 9]; and the battery BC further comprises a first tab 122 and a second tab 124 respectively led out from the core 120, wherein the first tab 122 is electrically connected to the housing 111 through a first connection member 115/130 and the second tab 124 is electrically connected to the second terminal 114 through a second connection member 116/140 [Figure 9; 0070], wherein the second connection member 116/140 comprises a second U-shaped plate 116, wherein a closed end of the second U-shaped plate 116 being is connected to the second terminal 114, an open end of the second U-shaped plate 116  faces the sealed chamber [Figure 9], and the second tab  124 being is connected to a wall of a formed opening of the second U-shaped plate 116.  [Figure 9]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second  connection member of Hashimoto et al. to comprise the U-shaped plate, as disclosed in Aota et al., in order to prevent reduction in endurance due to vibrations and increase strength. [0062-0069]

With respect to claim 8, Hashimoto et al. does not disclose wherein the second connection member comprises the second U-shaped plate and a second lead-out sheet , wherein the closed end of the second U-shaped plate is connected to the second terminal, the open end of the second U-shaped plate faces the sealed chamber, and the second tab  is electrically connected to the second U-shaped plate through the second lead-out sheet; one end of the second lead-out sheet is connected to the second tab, and the other end of the second lead-out sheet being is connected to the wall of the formed opening of the second U-shaped plate.

Aota et al. discloses wherein the second connection member 116/140 comprises the second U-shaped plate 116 and a second lead-out sheet 140, wherein the closed end of the second U-shaped plate 116 is connected to the second terminal 114 [Figure 9], the open end of the second U-shaped plate 116 faces the sealed chamber, and the second tab 124  is electrically connected to the second U-shaped plate 116 through the second lead-out sheet 140 [0070; Figure 9]; one end of the second lead-out sheet 140 is connected to the second tab 124, and the other end of the second lead-out sheet 140 being is connected to the wall of the formed opening of the second U-shaped plate 116.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connection member of Hashimoto et al. to comprise the second U-shaped plate and a second lead-out sheet, as disclosed in Aota et al., in order to prevent reduction in endurance due to vibrations and increase strength. [0062-0069]

With respect to claim 11, Hashimoto et al. discloses wherein the first terminal 21 is a positive terminal, and the second terminal 11 is a negative terminal. [0027-0029]


Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2003/0186113) in view of Aota et al. (US 2011/0195286) as applied to claim 1  above in further view of Hashimoto  et al. ‘501 (US 2005/0118501)

With respect to claim 9, Hashimoto et al. discloses wherein the housing 2 comprises a cylindrical body  with openings [Figure 2] formed at one end, a first sealing cover 2b disposed at a lower end of the cylindrical body 2 [Figure 1; 0036], and a second sealing cover 2a/20 disposed at an upper end of the cylindrical body 2; and wherein the first tab 6b is disposed at a lower end of the core 4, and the second tab 6a is disposed at an upper end of the core 4. [Figure 6; 0020-0040]

Hashimoto et al. does not specifically disclose a housing with openings formed at both ends. 
Hashimoto et al. ‘501 discloses a battery housing with openings formed at both ends. [0051; Figures 1-2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the housing of Hashimoto et al. to comprise openings at both ends, as disclosed in Hashimoto et al. ‘501, in order to allow for increased productivity at lower costs while allowing for high cooling properties. [0025-0030]

With respect to claim 10, Hashimoto et al. discloses wherein both the first terminal 21 and the second terminal 11 are mounted to the second sealing cover 2a. [Figure 1]

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2003/0186113) in view of Aota et al. (US 2011/0195286) as applied to claim 1  above in further view of Ochi  et al. (US 2013/0273404)


With respect to claim 12, Hashimoto et al. does not disclose a battery pack, comprising a plurality of batteries, the battery pack further comprising an external connection member capable of configured to electrically connect the plurality of batteries. 

Ochi et al. discloses a battery pack 100, comprising a plurality of batteries 1, the battery pack further comprising an external connection member BB capable of configured to electrically connect the plurality of batteries 1. [Figure 1; Figure 2; Figure 3; 0020-0050]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the batteries of Hashimoto et al. into a battery pack with an external connection member, as disclosed in Ochi et al., in order to form an energy storage device/battery pack/battery module to meet the power requirements of the end user such as a battery operated vehicle.

With respect to claim 13, Hashimoto et al. does not disclose a vehicle, wherein the vehicle is provided with the battery pack.

Ochi et al. discloses a battery pack 100, comprising a plurality of batteries 1, the battery pack further comprising an external connection member BB capable of configured to electrically connect the plurality of batteries 1, a vehicle provided with the battery pack. [Figure 1; Figure 2; Figure 3; 0020-0050; Figure 8; Figure 9]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the batteries of Hashimoto et al. into a vehicle battery pack, as disclosed in Ochi et al., in order to form an energy storage device/battery pack/battery module to meet the power requirements of the end user such as a battery operated vehicle.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2003/0186113) in view of Aota et al. (US 2011/0195286) as applied to claim 1  above in further view of Jiang et al. (US 2009/0159354).

With respect to claim 21, Hashimoto et al. does not disclose wherein the first lead-out sheet comprises a flexible connection sheet.

Jiang et al. discloses the use of a flexible first lead-out sheet. [Figure 4; 0102]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first lead-out sheet of Hashimoto et al. to be flexible, as disclosed in Jiang et al., in order to allow for easy connection, easy manufacture and to provide a low resistance high current path that promotes safety. [0102]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723